Citation Nr: 0101351	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran's claim 
for a disability rating in excess of 50 percent for his 
service-connected PTSD.  

The Board further observes that the November 1998 substantive 
appeal (VA Form 9) indicates that the veteran desired a 
Travel Board or Video Conference hearing. However, after the 
Board contacted the veteran to clarify whether he still 
desired either a Travel Board or Video Conference hearing, 
correspondence submitted by the veteran in November 2000 
indicated that he wished to withdraw his request for a Board 
hearing.  Therefore, the Board hearing was properly withdrawn 
upon request of the veteran, as provided for under 38 C.F.R. 
§§ 20.704(e) (2000).

The veteran also appealed a June 1999 RO decision denying his 
claim for a total compensation rating based on individual 
unemployability.  A statement of the case (SOC) addressing 
this matter was issued in January 2000 but, in reviewing the 
subsequently submitted correspondence submitted by and on 
behalf of the veteran, the Board finds no statement that 
could be construed as a substantive appeal, timely or 
otherwise.  The only issue listed by the veteran's 
representatives in the 1-646, dated in September 2000, and in 
subsequently received written argument dated in October 2000, 
is the claim for a rating in excess of 50 percent for PTSD.  
Absent a timely appeal, the Board has no jurisdiction to 
review the June 1999 RO decision denying a total compensation 
rating based on individual unemployability.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  The Board has the ultimate authority and obligation 
to determine its own jurisdiction, including whether an 
appeal is timely.  While due process requires that a claimant 
first be given an opportunity to submit any evidence and 
argument on the timeliness question (Marsh v. West, 11 Vet. 
App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993)), 
given the fact that the issue has not been raised by the 
veteran or his representative subsequent to the issuance of 
the SOC, a remand to the RO to give the veteran such 
opportunity is not warranted.    

The Board also notes that in correspondence received by the 
RO in April 1998, the veteran appeared to file new claims of 
service connection for hearing loss and a skin disorder of 
the feet.  This matter is referred to the RO for 
clarification and any appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is not shown to be 
productive of more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 C.F.R. §§ 4.7, 4.125-4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  After noting 
that the claims file includes the veteran's service medical 
records (SMRs), VA examination reports and treatment records, 
and the veteran's variously written statements, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with an October 1992 Board decision, the RO 
rendered a December 1992 rating decision granting the veteran 
service connection for PTSD, at which time he was also 
assigned a 50 percent disability rating, effective in July 
1989.  This 50 percent rating has remained in effect ever 
since. 

A June 1998 VA psychiatric examination report notes that the 
claims file and previous rating examinations were reviewed.  
The veteran complained that he had more bad days than good 
days.  He further complained of getting approximately 6 hours 
of sleep per night, often waking up nervous and with the 
sweats.  He also related that he does not work because it is 
hard to get along with people, and he has indicated that he 
has difficulty relating to his family, but he does have a few 
friends that he enjoys socializing with.  The examiner 
reviewed the veteran's medical history, which included 
polysubstance abuse, nightmares, and regular psychiatric 
treatment.  Objectively, the veteran was alert, oriented 
times three, cooperative, casually dressed, had intact 
memory, and made good eye contact.  The veteran's affect was 
sad, his mood was depressed, and he appeared to have 
difficulty with attention and concentration.  He had 
intrusive thoughts and flashbacks.  However, he appeared to 
be in touch with reality, as well as free of suicidal or 
homicidal ideation or delusions.  Insight was good, judgment 
was fair, speech was clear and coherent, and there was no 
tangentially or circumstantiality.  The diagnoses were as 
follows: dysthymia; PTSD, moderate; polysubstance dependence 
in partial remission since December 1997; borderline 
personality disorder; and a global assessment of functioning 
score (GAF) of 50.  The examiner opined that based on a 
review of the veteran's claims file and current symptoms, no 
change in the severity of the veteran's PTSD was seen.

A May 1999 VA psychiatric examination report explains that 
the claims file and previous rating examinations were 
reviewed.  It was noted that the veteran had not worked since 
1989.  Socially, the veteran was married once but is now 
single, and he has two children.  The veteran related that 
although he is currently sleeping well with the help of 
medication, he still experiences occasional nightmares.  He 
also complained of flashbacks, and of having a bad temper.  
The veteran also reported that he had been sober since 
September 1998.  Objectively, the veteran was fairly dressed, 
oriented to three spheres, and his memory was normal.  His 
affect was appropriate, and his attention, concentration and 
thought process were normal, but he appeared anxious, 
somewhat nervous, and depressed.  The assessment was as 
follows: chronic PTSD; history of alcohol dependence and 
polysubstance dependence; dysthymic disorder; personality 
disorder not otherwise specified; and a GAF of 50.

VA records for the period December 1997 to September 2000 
show that the veteran continued to receive treatment and 
undergo therapy for his PTSD.

The remaining evidence consists of the veteran's variously 
dated written statements, in which the veteran contends that 
his PTSD has become more severe since he was assigned his 50 
percent rating, and that he is now entitled to an increased 
rating. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 50 percent disability 
rating is for assignment for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

Upon consideration of the evidence of record and the 
applicable schedular criteria, the Board concludes that the 
assignment of a disability rating in excess of 50 percent is 
not warranted.  In support of this conclusion, the Board 
notes that the two most recent VA psychiatric examinations, 
as summarized above, demonstrate that the veteran suffers 
from PTSD symptomatology consistent with the schedular 
criteria for the current 50 percent rating.  Indeed, the June 
1998 examination specifically characterized the veteran's 
PTSD as moderate, and explained that based upon a review of 
the veteran's prior psychiatric history, that an increase in 
his symptoms had not occurred.  The May 1999 examination 
report only classified the veteran's PTSD as chronic; there 
was no indication that his symptoms had increased in severity 
since the June 1998 examination. 

The Board acknowledges that the veteran suffers from various 
psychiatric symptoms of varying degrees and persistence, to 
include depression, anxiety, anger, nightmares, flashbacks, 
intrusive thoughts, some lack of attention and concentration, 
problems with work relationships, and difficulty with 
familial relationships.  However, the veteran consistently 
displayed appropriate personal hygiene, awareness, and 
cooperation, his speech was clear and coherent, memory was 
intact, there were no delusions, hallucinations, or homicidal 
ideation, insight and judgment were fair to good, he 
maintained a few friendships, there was no tangentially or 
circumstantiality, sleep was fair with medication, and he was 
otherwise described to be in touch with reality.  More 
importantly, as will be discussed below, the veteran does not 
meet most of the criteria for the next highest rating (70 
percent) under the applicable rating criteria.

The evidence of record demonstrates that the veteran's PTSD 
symptomatology more closely approximates the current 50 
percent disability available under Diagnostic Codes 9411, 
9440.  There is no medical evidence to show that the veteran 
suffers from most of the symptomatology required for the 
assignment of the next higher 70 percent rating, as there has 
been no indication of the following: obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; in near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The Board is cognizant of the fact that veteran 
need not show that he meets all of the criteria for the next 
highest rating but here, the record is devoid of medical 
evidence showing most of the criteria. 

The Board also points out that both the June 1998 and May 
1999 examination reports assigned the veteran a GAF score of 
50.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a 
GAF score of 41-50 is defined in the DSM IV as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51-60 indicates 
"[m]oderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) OR any moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  According to the GAF 
classifications, a GAF score 50 is on the borderline between 
moderate and serious impairment.  From the symptoms described 
in the examination reports, the veteran's behavior is more 
consistent with moderate symptoms.  In turn, such symptoms 
more accurately reflect the diagnostic criteria of a 50 
percent rating rather than the next higher 70 percent rating.  
The Board finds no medical evidence of severe obsessional 
rituals, frequent shoplifting, or an inability to relate to 
others, nor does the record show an inability to keep a job 
due solely to PTSD.  As to relating with others, it is again 
pertinent to note that, although the veteran does have 
difficulties with family contact and problems in working with 
others, he is able to maintain friendships and socialize. 

In sum, the veteran's symptomatology and difficulty in 
establishing and maintaining effective work and family 
relationships are reflective of the criteria for a 50 percent 
rating.  The evidence demonstrates that the veteran's PTSD 
produces no more than occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
No more than a 50 percent rating is warranted under the 
applicable rating criteria.

As the preponderance of the evidence is against the 
assignment of disability rating in excess of 50 percent for 
the veteran's PTSD, there is not such a state of equipoise of 
the positive evidence and the negative evidence to permit a 
favorable resolution of the appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  38 U.S.C.A. § 5107(b).  The veteran may always 
advance a new increased rating claim should the severity of 
his disability increase in the future.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations, and the effect this disability may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his service-connected disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

